Name: 97/172/EC: Commission Decision of 10 February 1997 amending the boundaries of the less-favoured areas in the Federal Republic of Germany within the meaning of Council Directive 75/268/EEC (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  farming systems;  regions of EU Member States;  economic policy
 Date Published: 1997-03-13

 Avis juridique important|31997D017297/172/EC: Commission Decision of 10 February 1997 amending the boundaries of the less-favoured areas in the Federal Republic of Germany within the meaning of Council Directive 75/268/EEC (Only the German text is authentic) Official Journal L 072 , 13/03/1997 P. 0001 - 0038COMMISSION DECISION of 10 February 1997 amending the boundaries of the less-favoured areas in the Federal Republic of Germany within the meaning of Council Directive 75/268/EEC (Only the German text is authentic) (97/172/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof,Whereas Council Directive 86/465/EEC (3) concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC, as last amended by Directive 92/92/EEC (4), lays down the areas in the Federal Republic of Germany which qualify as less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC;Whereas the German Government has requested, pursuant to Article 2 (1) of Directive 75/268/EEC, an amendment of the borders of the less-favoured areas listed in the Annexes to Commission Decision 93/226/EEC (5) and Commission Decision 95/6/EC (6) to take account of administrative changes in the areas concerned;Whereas the administrative transfer of areas included on the list of areas covered by Articles 3 to 5 of Directive 75/268/EEC does not alter the borders of listed areas complying with the criteria and figures, including the special criteria, for the delimitation of those areas laid down in Directive 86/465/EEC;Whereas the amendments requested by the German Government pursuant to Article 2 (3) of Directive 75/268/EEC do not increase the total utilized agricultural area of the less-favoured areas and do not, therefore, affect the limit laid down in that Article;Whereas, in the interests of clarity, the complete list of less-favoured areas given in the Annex to Decision 93/226/EEC, as supplemented by the Annex to Decision 95/6/EC, should be republished;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS DECISION:Article 1 The list of less-favoured areas in the Federal Republic of Germany given in the Annex to Decision 93/226/EEC, as supplemented by the Annex to Decision 95/6/EC, is hereby replaced by the list given in the Annex hereto.Article 2 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 10 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 128, 19. 5. 1975, p. 1.(2) OJ No L 93, 30. 3. 1985, p. 1.(3) OJ No L 273, 24. 9. 1986, p. 1.(4) OJ No L 338, 23. 11. 1992, p. 1.(5) OJ No L 99, 26. 4. 1993, p. 1.(6) OJ No L 11, 17. 1. 1995, p. 26.ANEXO I Zonas desfavorecidas tal como se definen en el apartado 3 del artÃ ­culo 3 de la Directiva 75/268/CEE BILAG I Ugunstigt stillede omraader, jf. artikel 3, stk. 3, i direktiv 75/268/EOEF ANHANG I Benachteiligte Gebiete im Sinne von Artikel 3 Absatz 3 der Richtlinie 75/268/EWG Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  Ã aaÃ ©Ã ¯Ã ­aaÃ ªÃ ´Ã ©Ã ªÃ Ã ² Ã °aaÃ ±Ã ©Ã ¯Ã ·Ã Ã ² Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ Ã Ã ­Ã ­Ã ¯Ã ©Ã ¡ Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 3 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 3 Ã ´Ã §Ã ² Ã ¯aeÃ §Ã £ssÃ ¡Ã ² 75/268/AAÃ Ã  ANNEX I Less-favoured areas within the meaning of Article 3 (3) of Directive 75/268/EEC ANNEXE I Zones dÃ ©favorisÃ ©es au titre de l'article 3 paragraphe 3 de la directive 75/268/CEE ALLEGATO I Zone svantaggiate ai sensi dell'articolo 3, paragrafo 3 della direttiva 75/268/CEE BIJLAGE I Probleemgebieden in de zin van artikel 3, lid 3, van Richtlijn 75/268/EEG ANEXO I Zonas desfavorecidas na acepÃ §Ã £o do n º 3 do artigo 3 º da Directiva 75/268/CEE LIITE I Direktiivin 75/268/ETY 3 artiklan 3 kohdan mukaisesti epaesuotuisiksi maeaeritettyjae alueita BILAGA I Mindre gynnade omraaden i enlighet med artikel 3.3 i direktiv 75/268/EEG >TABLE>ANEXO II Zonas desfavorecidas tal como se definen en el apartado 4 del artÃ ­culo 3 de la Directiva 75/268/CEE BILAG II Ugunstigt stillede omraader, jf. artikel 3, stk. 4, i direktiv 75/268/EOEF ANHANG II Benachteiligte Gebiete im Sinne von Artikel 3 Absatz 4 der Richtlinie 75/268/EWG Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  Ã aaÃ ©Ã ¯Ã ­aaÃ ªÃ ´Ã ©Ã ªÃ Ã ² Ã °aaÃ ±Ã ©Ã ¯Ã ·Ã Ã ² Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ Ã Ã ­Ã ­Ã ¯Ã ©Ã ¡ Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 3 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 4 Ã ´Ã §Ã ² Ã ¯aeÃ §Ã £ssÃ ¡Ã ² 75/268/AAÃ Ã  ANNEX II Less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC ANNEXE II Zones dÃ ©favorisÃ ©es au titre de l'article 3 paragraphe 4 de la directive 75/268/CEE ALLEGATO II Zone svantaggiate ai sensi dell'articolo 3, paragrafo 4 della direttiva 75/268/CEE BIJLAGE II Probleemgebieden in de zin van artikel 3, lid 4, van Richtlijn 75/268/EEG ANEXO II Zonas desfavorecidas na acepÃ §Ã £o do n º 4 do artigo 3 º da Directiva 75/268/CEE LIITE II Direktiivin 75/268/ETY 3 artiklan 4 kohdan mukaisesti epaesuotuisiksi maeaeritettyjae alueita BILAGA II Mindre gynnade omraaden i enlighet med artikel 3.4 i direktiv 75/268/EEG >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANEXO III Zonas desfavorecidas tal como se definen en el apartado 5 del artÃ ­culo 3 de la Directiva 75/268/CEE BILAG III Ugunstigt stillede omraader, jf. artikel 3, stk. 5, i direktiv 75/268/EOEF ANHANG III Benachteiligte Gebiete im Sinne von Artikel 3 Absatz 5 der Richtlinie 75/268/EWG Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã  Ã aaÃ ©Ã ¯Ã ­aaÃ ªÃ ´Ã ©Ã ªÃ Ã ² Ã °aaÃ ±Ã ©Ã ¯Ã ·Ã Ã ² Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ Ã Ã ­Ã ­Ã ¯Ã ©Ã ¡ Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 3 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 5 Ã ´Ã §Ã ² Ã ¯aeÃ §Ã £ssÃ ¡Ã ² 75/268/AAÃ Ã  ANNEX III Less-favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC ANNEXE III Zones dÃ ©favorisÃ ©es au titre de l'article 3 paragraphe 5 de la directive 75/268/CEE ALLEGATO III Zone svantaggiate ai sensi dell'articolo 3, paragrafo 5 della direttiva 75/268/CEE BIJLAGE III Probleemgebieden in de zin van artikel 3, lid 5, van Richtlijn 75/268/EEG ANEXO III Zonas desfavorecidas na acepÃ §Ã £o do n º 5 do artigo 3 º da Directiva 75/268/CEE LIITE III Direktiivin 75/268/ETY 3 artiklan 5 kohdan mukaisesti epaesuotuisiksi maeaeritettyjae alueita BILAGA III Mindre gynnade omraaden i enlighet med artikel 3.5 i direktiv 75/268/EEG >TABLE>>TABLE>>TABLE>